DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 11, 18-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, 11, 18-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 22, and 23 each recite providing a warning, but fail to tie the warning to any other element of the diagnostic device. It is unclear if the warning is tied to or based on anything previously recited in the claims. For this examination, any warning that is provided will be considered “providing a warning”. Claim 22 recites the phrase “said at least one of a partial collapse of said lung, over dimension, over distension, and abrasive damages of said lung” in the last three lines of the claim. There is insufficient antecedent basis for use of the phrase “said at least one of” as the immediately preceding limitation recites that the programmable data processing apparatus provides information relating to all of a partial collapse of said lung, over dimension, over distension, and abrasive damages of said lung, not “at least one of”. Claim 23 recites the phrase “the information related to at least one of a partial collapse of said lung, over dimension, over distension, and abrasive images”. This phrase lacks proper antecedent basis as the claim does not previously mention information related to  at least one of a partial collapse of said lung, over dimension, over distension, and abrasive images. The only previous mention of information in claim 23 is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 11, 18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claims 1 and 22 follows.
Regarding claims 1 and 22, the claims recite a diagnostic device comprising a particle detector and a programmable data processing apparatus. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether they are directed to any judicial exception. The step of analyzing obtained particle data to diagnose and/or to monitor a condition of a lung of a patient sets forth a judicial exception. This step describes analyzing data in order to determine an abnormal condition. This has been deemed by the courts to be drawn to an Abstract Idea (in re Grams). Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of a limitation in the mind but for the recitation of a generic computer component, then it falls within the “Mental Processes” grouping of Abstract Ideas. In the case of claims 1 and 22, “analyzing said particle data obtained by said particle detector to diagnose and/or to monitor a condition of a lung of said patient’s 
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claims recite additional steps of obtaining particle data related to physical properties of particles exhaled from the patient’s airways. Obtaining data in order to analyze it is well-understood, routine and conventional activity for those in the field of medical diagnostics. Furthermore, the obtaining step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. The analyzing step is also recited at a high level of generality. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and analyzing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Furthermore, the judicial exception is not tied to a practical application. Neither claim 1 nor claim 22 recite any form of output provided to a user 
The dependent claims also fail to add something more to the abstract independent claims as they generally recite additional configurations of the particle detector and a corresponding conduit, or method steps pertaining to data gathering and analysis. The obtaining and analyzing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 11, 19-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitton [US 2008/0202521 A1 – previously cited] in view of Olin et al. [US 2010/0297635 A1 – previously cited] further in view of Liao et al.’007 (US Pub No. 2008/0243007).
Regarding claims 1, 2, 22, and 23, Mitton discloses a diagnostic device for characterization of particles from a patient's airways, when ventilated by a ventilator, [Abstract, Figure 2] the device comprising: 
a particle detector configured to be connected to a conduit for passing expiration fluid from said patient, said particle detector is configured for obtaining particle data related to physical properties of 
a programmable data processing apparatus configured for analyzing said particle data obtained by said particle detector to monitor a condition of a lung of said patient’s airways in real-time and to control a ventilator [para. 0026-0028, 0030-0031, 0078-0092, 0095-0096, 0099, Figure 3 see electronic control circuitry 44 and the following excerpts: “inhaled and exhaled gas concentrations (such as, for example, oxygen O2, carbon dioxide CO2, nitrous oxide N2O, and inhalation anesthetic agents)…etc., are also representative feedback signals that could be captured by the sensors 34…” (para. 0030) and “After the patient’s 12 end tidal carbon dioxide FETCO2 is determined, then the patient’s 12 set tidal volume sVT can be set accordingly…the clinician and/or ventilator 16 will attempt to determine the desired value” (para. 0095) from the determined set tidal volume.  The particle data corresponds to end tidal carbon dioxide concentration and the condition of the patient’s airways corresponds to tidal volume]; and
a display unit to display information [para. 0026, 0031]. 
It is noted that exhaled breath is a colloidal suspension of particles dispersed in air.  The suspension of particles in exhaled breath include a variety of particles including oxygen and carbon dioxide molecules.  The sensors described in Mitton detect end tidal CO2 concentration.  Therefore, the sensors described in Mitton, under broadest reasonable interpretation, can be interpreted as a particle detector.  
Mitton discloses all of the elements of the current invention, as discussed above, except for the particles being aerosols. Olin teaches a particle detector configured to obtain particle data related to physical properties of particles exhaled from a patient’s airways, wherein said physical properties include number of particles and size, and wherein the particles are aerosols (para. 0015-0017, 0022-0024, 0067, 
As modified by Olin, the display of Mitton would display information related to a partial collapse of a lung (para. 0089 of Olin teaches that the number size distribution of the measured aerosol in exhaled breath may be provided - the number size distribution of the measured aerosol in exhaled breath is information related to a partial collapse of a lung). Regarding claim 22, the number size distribution of the measured aerosol in exhaled breath is being considered information “related to” over dimension, over distension, and abrasive damages of said lung, as the information could be used to prevent any of those conditions.
Mitton in view of Olin discloses all of the elements of the current invention, as discussed above, except for the display unit providing a warning. Liao et al. teaches providing a warning to a caregiver when a respiratory condition is detected in order to initiate administration of a therapeutic agent that can counteract symptoms of the respiratory condition (para. 0065). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the diagnostic device of Mitton in view of Olin to be configured to provide a warning, as taught by Liao et al., since it would alert a care provider to a respiratory condition of a patient, thus allowing the care provider to initiate administration of a therapeutic agent to the patient. While Liao et al. is silent with regard to the warning being provided 
Regarding claim 4, Mitton in view of Olin further in view of Liao et al. discloses all of the claim limitations, as applied to claim 1 above.  Mitton further discloses said conduit is an expiration conduit downstream a Y-connector connectable to said patient [para. 0027 where inspiration flow can be interpreted as the upstream flow and expiration can be interpreted as the downstream flow where the downstream flow begins at the patients mouth and anything further away from the mouth is interpreted as being further downstream.  Given the above interpretation and according to para. 0027 and Figure 2, the particle detector (see sensors 34) is connected to the expiration conduit (see branches 42 and 24) and a portion of that expiration conduit (see branch 24) is downstream the Y-connector (see component 40)].
Regarding claim 7, Mitton in view of Olin further in view of Liao et al. discloses all of the claim limitations, as applied to claim 1 above.  Mitton further discloses said programmable data processing apparatus is configured to adjust said ventilator to provide a mechanical ventilation mode based on said data related to particles being exhaled from said patient's airways [para. 0026-0028, 0030-0031, 0095-0096, Figure 3 see electronic control circuitry 44 and the following excerpts: “inhaled and exhaled gas concentrations (such as, for example, oxygen O2, carbon dioxide CO2, nitrous oxide N2O, and inhalation anesthetic agents)…etc., are also representative feedback signals that could be captured by the sensors 34…” (para. 0030) and “After the patient’s 12 end tidal carbon dioxide FETCO2 is determined, then the patient’s 12 set tidal volume sVT can be set accordingly…the clinician and/or ventilator 16 will attempt to determine the desired value” (para. 0095) from the determined set tidal volume.  The particle data corresponds to end tidal carbon dioxide concentration and the ventilation mode is the optimal tidal volume determined by the programmable data processing apparatus and based on the determined carbon dioxide concentration].
ETCO2 is determined, then the patient’s 12 set tidal volume sVT can be set accordingly…the clinician and/or ventilator 16 will attempt to determine the desired value” (para. 0095) from the determined set tidal volume.  The particle data corresponds to end tidal carbon dioxide concentration and the ventilation mode is the optimal tidal volume determined by the programmable data processing apparatus and based on the determined carbon dioxide concentration. End tidal carbon dioxide concentration is related to the physical properties of the particles]. 
Regarding claim 19, Mitton in view of Olin further in view of Liao et al. discloses all of the claim limitations, as applied to claim 1 above.  Mitton further discloses said programmable data processing apparatus is configured to control tidal volumes based on said particle data related to physical properties of said particles [para. 0026-0028, 0030-0031, 0095-0096, Figure 3 see electronic control circuitry 44 and the following excerpts: “inhaled and exhaled gas concentrations (such as, for example, oxygen O2, carbon dioxide CO2, nitrous oxide N2O, and inhalation anesthetic agents)…etc., are also representative feedback signals that could be captured by the sensors 34…” (para. 0030) and “After the patient’s 12 end tidal carbon dioxide FETCO2 is determined, then the patient’s 12 set tidal volume sVT can be set accordingly…the clinician and/or ventilator 16 will attempt to determine the desired value” (para. 0095) from the determined set tidal volume.  The particle data corresponds to end tidal carbon dioxide concentration and the ventilation mode is the optimal tidal volume determined by the programmable data processing 
Regarding claim 20, Mitton in view of Olin further in view of Liao et al. discloses all of the claim limitations, as applied to claim 1 above.  Mitton further discloses a particle collector configured to be connected to said conduit downstream said ventilator [para. 0027, Figure 2 where the expiration conduit can be interpreted as the particle collector.  The inspiration flow can be interpreted as the upstream flow beginning at port 18 of ventilator 16 and expiration can be interpreted as the downstream flow where the downstream flow begins at the patient’s mouth and anything further away from the mouth is interpreted as being further downstream.  Given the above interpretation and according to para. 0027 and Figure 2, the particle detector (see sensors 34) is connected to the expiration conduit (see branches 42 and 24) which is downstream the ventilator (see ventilator 16 port 18)]. 
Regarding claims 22 and 24, neither Mitton nor Olin does not disclose that the programmable data processing apparatus analyzes any data other than the particle data obtained by the particle detector.
Regarding claims 11 and 25, Mitton in view of Olin further in view of Liao et al. discloses all of the claim limitations, as applied to claims 22 and 23 above.  Mitton fails to explicitly disclose said particles are collected by collection plates in said particle collector and sorted according to their size or mass.  
Olin teaches a gas analyzer which determines the concentration of exhaled particles within a gas sample by analyzing the particle count [para. 0057, 0089, 0126, 0139, Fig. 5].  Olin teaches a particle collector where the particles are collected by collection plates and sorted according to their size or mass [para. 0081-0085, 0089]. 
Olin and Mitton are combinable because both deal with respiratory gas analysis.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gas analyzer of Mitton to include the inertial impactor gas analyzer as taught by Olin because Mitton suggests analyzing 
Regarding claims 21 and 27, Mitton in view of Olin further in view of Liao et al. discloses all of the claim limitations, as applied to claims 22 and 23 above.  Mitton fails to explicitly disclose the particle collector is an impactor.  
Olin teaches a gas analyzer which determines the concentration of exhaled particles within a gas sample by analyzing the particle count [para. 0057, 0089, 0126, 0139, Fig. 5].  Olin further teaches a particle collector is an impactor [para. 0030, 0071, and 0091].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gas analyzer of Mitton to include the inertial impactor gas analyzer as taught by Olin because Mitton suggests analyzing the gas particles within an exhaled gas sample (para. 0026, 0030) and Olin provides an appropriate such means and method for non-invasively analyzing a wide range of gas particles within an exhaled gas sample with added diagnostic features such as the detection of various biomarkers for early detection of respiratory disease as well as monitoring of disease progression and therapy response [para. 0014-0018].
Claims 1, 2, 6, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olin et al. [US 2010/0297635 A1] in view of Liao et al.’007 (US Pub No. 2008/0243007).
Regarding claim 1, Olin discloses a diagnostic device for characterization of particles from a patient's airways, wherein the particles are aerosols, when ventilated by a ventilator [the device is capable of being used on a patient being ventilated by a ventilator], the device comprising: 
a particle detector (Figure 2, element 116) configured to be connected to a conduit for passing expiration fluid from said patient, said particle detector is configured for obtaining particle data related and produces a size distribution every six seconds…”), wherein the output of the analysis is capable of being used to diagnose and/or to monitor a condition of a lung of a patient’s airways in real-time (para. 0014-0018, 0093). As the particle distribution profile that is output in real-time is used to detect/monitor medical conditions of the subject (para. 0017-0018), the programmable data processing apparatus provides a real-time output that allows for real-time monitoring of the patient’s airways. Olin further discloses said particles are aerosols derived from said patient's airways [para. 0067, 0071, Figure 1 and 2].
It is further noted that Olin teaches that the device enables the quantification of particle formation in different fractions at different exhalation rates, and that doing so would allow for an easy way to detect turbulent airflow, as for example, in asthma (para. 0093). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Olin et al. to include a programmable data processing apparatus configured to analyze the particle data obtained by the particle detector as it would allow for an easy way to detect turbulent airflow/monitor a condition (asthma) of the patient’s airways. It is noted that the device of Olin displays a flow determination graphically in real time (para. 0090), and that this displayed flow is capable of being used to diagnose and/or monitor a condition such as asthma, in real-time. Furthermore, the flow must be displayed on a display unit, and the flow can be considered information related to a partial collapse of a lung.
Olin discloses all of the elements of the current invention, as discussed above, except for the display unit providing a warning. Liao et al. teaches providing a warning to a caregiver when a respiratory condition is detected in order to initiate administration of a therapeutic agent that can counteract 
Regarding claim 2, Olin discloses all of the claim limitations, as applied to claim 1 above.  Olin further discloses said particle detector is a particle counter or sizer [para. 0069]. 
Regarding claim 6, Olin discloses all of the claim limitations, as applied to claim 1 above.  Olin further discloses said particle detector is configured to be connected to both an expiration conduit and an inspiration conduit [para. 0082-0088]. 
Regarding claim 18, Olin discloses all of the claim limitations, as applied to claim 1 above.  Olin further discloses said particle detector is an optical based particle counter or sizer [para. 0089].
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olin et al. [US 2010/0297635 A1] in view of Liao et al.’007 (US Pub No. 2008/0243007) further in view of Breen [US 2011/0082380 A1 – previously cited].
Regarding claim 5, Olin in view of Liao et al. discloses all of the claim limitations, as applied to claim 1 above.  Olin discloses said conduit is connected to an expiration conduit downstream the mouthpiece connectable to said patient [para. 0067, 0069, 0082, 0093, Figure 2].
Olin fails to explicitly disclose said conduit is a side-stream conduit and the mouthpiece is a Y-connector.
Breen teaches a conduit is a side-stream conduit connected to an expiration conduit downstream a Y-connector connectable to patient [para. 0026, 0048-0050, 0077, Figures 2B, 2C where the side-stream 
Olin and Breen are combinable because both deal with respiratory gas analysis.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the respiration tubing 110, 125 and 120 of Olin with the respiration tubing/valve configuration of Breen along with the side-stream sampling of the expiration tubing as taught by Breen as a simple substitution of one known tubing configuration for another known tubing configuration in order to obtain predictable results of delivering inspiratory flow to the patient and delivering expiratory flow from the patient to the gas analyzer in a manner where the two types of flow do not get mixed.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 08 March 2021, have been fully considered and are not fully persuasive. Applicant’s amendments to the claims have overcome the previously applied 35 U.S.C. 112, first paragraph, rejection, but has warranted a new 35 U.S.C. 112, first paragraph, rejection. This new 112, first paragraph, rejection is discussed in paragraph 4 above. The rejection of the claims under 35 U.S.C. 101 has been maintained as the addition of “providing a warning” does not add something significantly more to the claimed invention, nor does it tie the Abstract Idea to a practical application. As noted in paragraph 6 above, the warning that is provided is not tied to any other aspect of the claimed invention. As currently recited, it is merely any generic warning that is output. This does not integrate the Abstract Idea into a practical application because it is insignificant post-solution activity to the mental process by merely providing a generic output, and not even as a result of the collected data/analysis of the data (see MPEP 2106.05(g) (“Insignificant application”)). Furthermore, regarding Applicant’s argument that analyzing said particle data to diagnose and/or to monitor a condition of a lung, and providing a warning are not steps that can be made in the mind of a practitioner, the Examiner respectfully 
Regarding the rejection of the claims under 35 U.S.C. 103, Applicant asserts that after the 01/31/2020 Office action and before the Final Office action of 09/08/2020, the Applicant did not make any additional amendments to claims 1, 22, or 23 that should have changed the conclusion regarding the allowable subject matter within the claims. The Examiner respectfully disagrees. Between the 01/31/2020 and 09/08/2020 Office actions, the claims were amended from reciting that the programmable data processing apparatus is configured to analyze the particle data to diagnose and/or to monitor a condition of a lung of said patient’s airways in real-time “to detect” a partial collapse of said lung to reciting that the programmable data processing apparatus is configured to analyze the particle data to diagnose and/or to monitor a condition of a lung of said patient’s airways in real-time “to provide information related to”
Applicant then asserts that the Office does not establish a motivation for combining Olin with Mitton. The Examiner respectfully disagrees. The aforementioned Final Office action and the current Office action both state the motivation for modifying Mitton in view of Olin: Olin further teaches that there is an interest in human aerosol formation because of the potential to detect their infectious potential (para. 0012), and that monitoring aerosol data may be used to determine a medical condition of a subject, the medical condition being any one of a number of respiratory medical conditions (para. 0015-0018, 0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Mitton to additionally include a particle counter configured to obtain particle data related to aerosols, as taught by Olin, since it would allow respiratory medical conditions to be monitored/determined.
The information provided by Mitton in view of Olin (a number-size distribution of aerosols) is information that is used to diagnose or monitor a condition of a lung (as taught by Olin), and the information (the number-size distribution) is information related to a partial collapse of a lung. The claims do not require the programmable data processing apparatus to actually diagnose/detect or monitor a partial collapse of a lung. The claims merely require the programmable data processing apparatus to provide information “related to” a partial collapse of a lung. The number-size distribution of aerosols is information “related to” a partial collapse of a lung.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varney et al.’370 (US Pub No. 2008/0262370) teaches providing a warning when a respiratory issue has been detected ([0112]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791